Citation Nr: 1725008	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of right lower extremity, to include as secondary to a service connected disability.

2.  Entitlement to an increased evaluation for left lower extremity neuritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997, October 1997 to December 2006, and from April 2007 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  In August 2016, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.

The issue of entitlement to service connection for erectile dysfunction, to include secondary to a lumbar intervertebral disc syndrome, was raised during the August 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2010 VA increased the evaluation for left lower extremity neuritis to 20 percent.  In September 2011, the Veteran filed a timely notice of disagreement.  Unfortunately, a statement of the case on this issue was never issued.  As such, this matter must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  The appellant is respectfully advised that he will have 60 days to file a timely substantive appeal following the issuance of a statement of the case to perfect an appeal as to this claim. 

The claim of entitlement to service connection for right lower extremity peripheral neuropathy must be remanded for further development to ensure that the claimant is afforded every due consideration, and to aid the Board in making an informed decision. In this regard, the Veteran claims that he has peripheral neuropathy of right lower extremity related to his military service.  He reports experiencing significant weakness, tingling and numbness in his right leg, which has worsened since service.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In a May 2011 rating decision, the RO determined there was no evidence to show that the Veteran was diagnosed with right lower extremity neuropathy, that was either incurred in or otherwise caused by military service.  However, competent evidence of a current disability exists, as well as evidence suggesting that an injury incurred in service and an indication that a right lower extremity peripheral neuropathy disability may be associated with the Veteran's current service-connected intervertebral disc syndrome.  In this respect, October 2009 private treatment records that document the Veteran's complaints of numbness and tingling in both legs.  The Board also notes, as stated above, the Veteran's May 2011 complaint of continuous nerve damage to his legs since service.  Additionally, in October 2014, a private physician documented the Veteran's complaint of numbness and pain radiating down the right hip joint and into that lower extremity.  In December 2016, another physician reported the Veteran's intermittent complaints of pain, numbness, and weakness in both legs since July 2009.  

Given the foregoing a VA examination, to include a complete review of all of the evidence of record, is in order to address the nature and etiology of any right lower extremity neurologic disorder.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers who have evaluated or treated any lower extremity neurological disorder since December 2016.  Thereafter, the RO should, with the appellant's written authorization, attempt to obtain all pertinent records from identified providers. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination by a neurologist to ascertain and nature and etiology of any diagnosed right lower extremity neurologic disorder, and to determine the nature and extent of his left lower extremity neuritis.  All indicated tests and studies should be performed and all pertinent clinical findings recorded.  The record must be reviewed by the examiner in conjunction with the examination.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.

In addition to evaluating the nature of any disability due to left lower extremity neuritis, the examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that any current right lower extremity neurological disorder is related to active service, or is caused or aggravated by a service-connected disability to include an intervertebral disc syndrome.  In reaching any determination, the examiner must take into account the lay statements of record regarding the nature of his symptoms.  The examiner must specifically address the Veteran's report of experiencing right leg numbness, weakness and tingling since service.  The examiner is advised that the Veteran is competent to report symptoms.

A complete and adequate rationale must be provided for the opinions offered.  If any requested opinion cannot be rendered without resorting to speculation, the reviewing physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.

3. After the development requested has been completed, the RO is to review the report to ensure it is in complete compliance with the directives of this REMAND.  Ensure that the reviewing physician noted review of all electronic claims folders.  If the report is deficient in any manner, implement corrective procedures at once.  

4. Provide the Veteran and his representative a statement of the case, to include his appellate rights, addressing his claim of entitlement to an increased rating for left lower extremity neuritis.  If, and only if the Veteran perfects a timely appeal to this issue should this claim be returned to the Board for further appellate consideration.

5.  Finally, after completing any other development that may be indicated, readjudicate any remaining claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

